Citation Nr: 9917388	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  98-01 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to recognition of the appellant as the veteran's 
surviving spouse for the purpose of entitlement to Department 
of Veterans' Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, M.J. & L.B.



ATTORNEY FOR THE BOARD

A. Shawkey


INTRODUCTION

The veteran served on active duty from August 1968 to 
September 1975.  He died on July [redacted], 1994.  The 
appellant seeks recognition as his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 regional office (RO) 
administrative decision that denied the appellant recognition 
as the surviving spouse of the veteran.  This case was 
previously before the Board in July 1998 at which time it was 
remanded to the RO in accordance with the appellant's request 
for a hearing.


FINDINGS OF FACT

1.  The veteran and the appellant did not enter into a public 
ceremony of marriage or any other ceremony of marriage 
involving the presence of eyewitnesses.

2.  The veteran and the appellant did not intend or agree to 
be married and did not hold themselves out to the public as 
husband and wife.

3.  The veteran died in July 1994.

4.  The appellant is not the surviving spouse of the veteran 
for purposes of entitlement to VA death benefits.


CONCLUSION OF LAW

The criteria of a surviving spouse of the veteran have not 
been met.  38 U.S.C.A. §§ 3.1(j), 3.50, 3.205 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The record shows that the veteran was ceremonially married on 
two occasions, in 1971 and 1976.  The first marriage ended in 
divorce in July 1974, and the second marriage ended at the 
death of the veteran's spouse in June 1990.  The record also 
shows that the appellant was ceremoniously married on three 
occasions and that all three marriages ended in divorce.  The 
last such divorce occurred in January 1986.  

The veteran's Certificate Of Death shows that he died on 
July [redacted], 1994, of cardiopulmonary arrest due to heat 
stroke due to exposure.  It also shows his marital status as 
divorced, and notes that he did not have a surviving spouse.

At the time of the veterans death on July [redacted], 1994, 
he had a 100 disability rating for service-connected 
schizophrenia, and a 0 percent disability rating for 
service-connected dermatitis of the hands.

In August 1994 the veteran's father filed an Application for 
Burial Benefits.  He indicated on this application that he 
used his own funds to pay for the veteran's burial and 
funeral expenses. 

In June 1996 the appellant filed an Application For 
Dependency and Indemnity Compensation.  She indicated on this 
form that she had married the veteran on "00/00/92" and 
that their marriage ended with his death in July 1994.  She 
also indicated that the veteran had been married twice, but 
that she did not know the dates of the former marriages, nor 
the names of his former spouses.  She stated that she had 
lost many documents in a fire at her home.  

Along with the  DIC claim, the appellant submitted various 
documents including a statement from her sister stating that 
the veteran and the appellant had visited her home many times 
and that the veteran had referred to the appellant as his 
wife.

The appellant also submitted in June 1996 a report from the 
fire department showing that the appellant's mobile home in 
Saint Stephen had been on fire in August 1995. 

Additionally, the appellant submitted a May 1996 notice from 
the Social Security Administration (SSA).  This notice, which 
is addressed to the appellant at an address in Saint 
Stephens, contains information as to the amount of benefits 
that she was receiving.

In July 1996 the appellant submitted a Statement of Marital 
Relationship stating that she and the veteran had been living 
together as husband and wife since March 1992.  She also said 
that the veteran's nerves were bad and that he periodically 
had to have time alone.  She said that they sometimes used 
the same last name.

Also in July 1996 the RO received statements from two of the 
appellant's sisters and from one of her ex-husbands.  In 
these statements the appellant's sisters and ex-husband 
stated that they had witnessed the veteran refer to the 
appellant as his wife and that they considered the two to be 
husband and wife.  The appellant's ex-husband also said that 
the veteran had asked him for permission to adopt his son so 
that his son (whom he had with the appellant when they were 
married), the appellant, and the veteran could have a better 
life.

In August 1996 the appellant filed another Statement of 
Marital Relationship in which she stated that "due to [her] 
deceased husband's conditions of being a captured prisoner of 
war and suffering from [A]gent [Orange, [she] didn't pressure 
him into public ceremonial marriage."

In an August 1996 statement, Ms. P.A. stated that she had 
visited the veteran and appellant on several occasions and 
that the veteran had introduced the appellant as his wife.  
Ms. P.A. also said that the veteran was very ill at times and 
that the appellant took good care of him.  She further said 
that she could tell that they were very happy together.  

In another August 1996 statement, Ms. S.T. said that she had 
visited the veteran and appellant on two or three occasions 
in 1992 and 1993 and that the appellant took good care of the 
veteran who was often sick, as well as her son.  

The appellant submitted a letter in August 1996 stating that 
the only reason why she and the veteran had not formally 
married was because of the veteran's father and his beliefs.

In August 1996 the RO contacted the veteran's father by 
telephone and was given the name of a couple who his father 
said knew about the relationship between the veteran and the 
appellant and of how afraid the veteran was of the appellant.  
He said that this couple knew that the veteran was never 
married to the appellant. He further said the appellant had 
not been recognized by the SSA as the veteran's surviving 
spouse.

In December 1996 the RO requested that a VA field examination 
be conducted into the appellant's claim.  The examination 
included an interview with the appellant in December 1996.  
At the interview the appellant said that she and the veteran 
were married by their own written ceremony in the veteran's 
home sometime during the last part of 1991, but that she was 
not sure of the date.  She said that there were no witnesses 
and that all of the evidence of the ceremony such as pictures 
and letters had been destroyed in a fire at her home in 
August 1996.  She said that she and the veteran never 
purchased any property together, never filed joint tax 
returns, had no joint bank accounts and had no bills in their 
names as husband and wife.  She said that the veteran wanted 
her to have the money from VA and that the veteran had always 
wanted to adopt her son.  She said that she had lived with 
the veteran until some point in 1993 when she left to care 
for her sick son.  She said that she had not been living with 
the veteran at the time of his death, but that she had 
visited him three weeks before he died.

The field examiner also contacted the veteran's parents who 
did not want to meet with him for fear of the appellant, but 
did agree to talk to him over the phone.  They said that the 
appellant was very dangerous and had been in jail for 
stealing.  They said that the veteran and appellant met in a 
bar and that the appellant had followed the veteran home.  
They said that the appellant visited the veteran from time to 
time, but never lived with him for any extended period of 
time.  They said that the appellant was always losing money 
in poker machines and was always trying to get money from 
other people to support her habit.  They also said that in no 
way did the veteran ever consider the appellant to be his 
wife, nor did the two ever present themselves as husband and 
wife.

The field examiner also contacted a woman who lived next door 
to the veteran at the time that the appellant said that she 
was living with the veteran.  The woman said that she had 
never personally met the appellant.  She said that she did 
see the appellant visit the veteran a couple of times, but 
there was certainly no indication that they were never living 
together as husband and wife.  She also said that in all of 
their talks she never heard the veteran say anything in a 
loving way about the appellant, nor did she ever hear him 
indicate that he had any intention of marrying her or even 
that they were living together.  She also said that the 
veteran had other girlfriends.

Following his investigation, the field examiner said that 
after analyzing the facts it was his opinion that the 
appellant had no grounds and certainly no proof that she 
could possibly be determined to be the common law spouse of 
the veteran.  

In a September 1997 letter, the appellant said that she had 
cancer and that she had an old car that needed to be fixed.  
She also said that she had to eat cheaper foods that were 
fattening and not healthy for her condition.  She said that 
the veteran would have wanted her to have "his V.A. without 
all this worry on me."

In November 1997 the RO received a letter from the 
appellant's son who said that he and the appellant had lived 
with the veteran as a family and that the appellant and 
veteran were as husband and wife.  He also said that the 
veteran had wanted to adopt him so that he "could draw a 
pension off [of the veteran]."

In March 1998 the RO received a statement from a woman who 
said that she had been a friend of the veteran and appellant 
and that the veteran had told her that the appellant was his 
wife.  She also said that she had met them at a club and that 
they were just like husband and wife.

At a hearing at the RO in April 1998, the appellant testified 
that she and the veteran had been together approximately 10 
months before he died, although she had known him before he 
went into service.  She said that she had not been living 
with the veteran for four weeks prior to his death because 
she was taking care of her sick son, but that she had every 
intention of going back after her son got better.  She said 
that she and the veteran lived in the same household and 
jointly bought groceries.  She said that she maintained a 
home in Saint Stephen because her son stayed there a lot.  
She said that the veteran gave her money (in cash) every 
month to help with the expenses of that home.  She said that 
they did not share a bank account.  She said that they mainly 
stayed inside, but that they had visited a sister and the 
veteran's parents.  She said that she had not been able to 
get any type of support from the veteran's immediate family 
as to the relationship between her and the veteran.  The 
appellant's sister testified that the veteran and appellant 
visited her at her home often and that the veteran had 
referred to the appellant as his wife.

At a hearing before a member of the Board in April 1999, the 
appellant testified that her home was approximately 50 miles 
away from the veteran's home and that they went back and 
forth between households.  She said that bills came to her 
home in her name which she paid, and that bills came to the 
veteran's home in his name that he paid.  She said that she 
never changed her address and continued to receive mail at 
her Saint Stephen address.  She said that she was processing 
a claim for social security benefits and that the veteran's 
parents had written a letter saying that she had been 
"pulling [the veteran's] purse string."  The veteran's 
neighbor in Saint Stephen testified that the veteran stayed 
at the appellant's house for weeks at a time and she thought 
that they were married.  The appellant said that they said 
vows together at the veteran's home, but couldn't get legally 
married because the veteran's father didn't approve and the 
veteran was afraid of his father.  She said that she had 
moved out of the veteran's house just prior to his death 
because her son had had his wisdom teeth removed and she and 
her son's father needed to take care of him at her home in 
Saint Stephen.

II.  Legal Analysis

Under VA regulations, in order to be considered the spouse of 
a veteran, the marriage must have been valid under the law of 
the place where the parties resided at the time of the 
marriage or the law of the place where the parties resided 
when the right to benefits accrued.  38 U.S.C.A. § 103(c); 
38 C.F.R. § 3.1(j), 3.50.

Common law marriages are recognized by the State of South 
Carolina.  See Tedder v. Tedder, 108 S.C. 271, 94 S.E. 19 
(1917).  Case law of the state establishes that marriage in 
the absence of a valid formal ceremony depends on intent.  A 
valid common-law marriage requires that the facts and 
circumstances show an intention on the part of both parties 
to enter into a marriage contract.  Barker v. Baker, 330 S.C. 
361, 499 S.E.2d 503 (1998) (citing from Owens v. Owens, 320 
S.C. 543, 545, 466 S.E.2d 373, 375 (Ct .App. 1996).  A person 
claiming the existence of a common law marriage has the 
burden or proving the marriage by a preponderance of the 
evidence.  Kirby v. Kirby, 270, S.C. 137, 241 S.E.2d 415 
(1978).  A preponderance of the evidence is that degree which 
a reasonable person, considering the record as a whole, would 
accept as sufficient to find that a contested fact is more 
likely to be true than untrue.  Some circumstances which 
comport with the requirements and which may support a finding 
that a common law marriage is valid includes living together 
as husband and wife while holding each other out to be 
friends and the community as husband and wife, conducting 
business dealings as husband and wife, and filing a joint 
federal income tax return.  See Ex parte Blizzard, 185 S. 
121, 193 S.E. 633 (1937).

In further accordance with VA regulations, marriage is 
established in jurisdictions where marriages other than by 
ceremony are recognized (so-called common law marriages), by 
affidavits or certified statements of one or both parties to 
the marriage, if living, setting forth all of the facts and 
circumstances concerning the alleged marriage, such as the 
agreement between the parties at the beginning of their 
cohabitation, places and dates of residences, and whether 
children were born as the result of the relationship.  This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know as the result of 
personal observation the reputed relationship which existed 
between the parties to the alleged marriage including the 
period of cohabitation, places of residences, whether the 
parties held themselves out as married and whether they were 
generally accepted as such in the communities in which they 
lived.  38 C.F.R. § 3.205(a)(6) (1998).  Any other secondary 
evidence which reasonably supports a belief by the 
adjudicator of a valid marriage would constitute a valid 
marriage.  § 3.205(a)(7).

In the absence of conflicting information, proof of marriage 
which meets the requirements of 38 C.F.R. § 3.205(a) together 
with the veteran's certified statement concerning the date, 
place and circumstance of dissolution of any prior marriage, 
may be accepted as establishing a valid marriage.  38 C.F.R. 
§ 3.205(b).

In the instant case, the appellant has contended by way of 
written statements and testimony that she and the veteran had 
said their marriage vows in his home and had lived together 
as husband and wife for 10 months.  In support of her 
contention, she submitted statements from her family, friends 
and a neighbor who said that the veteran and appellant had 
held themselves out to family, friends and the community as 
husband and wife.  In this regard, one of the appellant's 
sisters said that the veteran and appellant had had dinner at 
her home on a number of occasions and that she had heard the 
veteran refer to the appellant as his wife.  Also, the 
appellant's ex-husband said that the veteran had asked to 
adopt the ex-husband's son so that the ex-husband's son and 
his mother (the appellant) could have a better life.  In 
addition, the veteran's son said that he had lived with the 
appellant and the veteran as a family and that the veteran 
and appellant had held themselves out as husband and wife.

In contrast, there are statements from the veteran's family 
and a neighbor which do not support the appellant's 
contentions.  In this regard, the veteran's parents told a VA 
field examiner in December 1996  that at no time did the 
veteran ever consider the appellant to be his wife, nor did 
the veteran and appellant ever present themselves to be 
husband and wife.  In addition, the veteran's neighbor said 
that the veteran had visited her many times and at no time 
did he ever state an intention to marry the veteran or even 
live with her.  She said that while the appellant had visited 
the veteran a couple of times, there was no indication that 
they ever lived together as husband and wife.  She also said 
that the veteran had other girlfriends.

In sum, there are statements from the appellant, her family, 
friends and a neighbor which indicate that the veteran and 
appellant had considered themselves to be husband and wife 
and had held themselves out as such, and there are statements 
from the veteran's parents and a neighbor which indicate that 
veteran did not consider himself to be married to the 
appellant and did not live with her.

Notwithstanding the conflicting statements above, there is 
additional evidence that weighs heavily against the existence 
of a common law marriage.  Such evidence includes the fact 
that the appellant maintained a separate household 
approximately 50 miles away from the veteran and, by the 
appellants own account, was not living with the veteran at 
the time of his death.  Also of note is the fact that the 
veteran's funeral arrangements and expenses were handled 
solely by the veteran's father, not by the appellant.  
Furthermore, the marital status of the veteran as noted on 
his death certificate is that he was divorced and had no 
surviving spouse.  

Additionally, the appellant has not provided any 
documentation which establishes the existence of a common law 
marriage.  Although she has said that many of her documents 
had been burned at her home in a fire in 1995, she did not 
specify the nature of any such supporting documentation other 
than to state that they included the vows and pictures from 
their private wedding ceremony.  In this regard, the 
appellant testified that she and the appellant did not share 
a bank account, did not file a joint tax return, and did not 
have any bills in both of their names.  See Ex parte 
Blizzard, 185 S. 121, 193 S.E. 633 (1937).  In this respect, 
the appellant said that bills in her name were sent to her 
home in Saint Stephen which she paid, and that bills in the 
veteran's name came to his home which he paid.  Thus, it is 
unclear what documentation, other than pictures and vows from 
her private wedding, ceremony she would have provided to 
support a common law marriage had her home not caught on 
fire.

Although the appellant has submitted evidence by way of 
statements and testimony from herself as well as from her 
family, friends and a neighbor attesting to the existence of 
a common law marriage between herself and the veteran, such 
evidence is outweighed by additional evidence to the 
contrary.  This includes statements from the veteran's 
parents and a neighbor negating the existence of a common law 
marriage, as well as secondary evidence such as the veteran's 
death certificate which shows that he did not have a 
surviving spouse and lack of documentation of a joint tax 
return, joint bills or any other joint business venture.

Even assuming arguendo that the evidence supports the 
existence of a common law marriage between the veteran and 
the appellant pursuant to 38 C.F.R. §§ 3.1(j), 3.205, the 
appellant still would not meet VA's definition of a surviving 
spouse.  This is so since VA regulation requires that the 
appellant had to have "lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse."  38 C.F.R. § 3.50(b)(1).  By the appellant's 
own testimony, she was not living with the veteran at the 
time of his death and had moved out approximately four weeks 
prior to his death so that she could care for her son who had 
just had his wisdom teeth removed.  She said that she 
preferred to care for her son at her home in Saint Stephen 
because her son's father could also help out with his care.  
Thus, it is apparent from the appellant's testimony that she 
did not move out of the veteran's home due to any misconduct 
or action on the part of the veteran, but rather voluntarily 
moved out so that she could be with her son at her home in 
Saint Stephen.  § 3.50.

Pursuant to VA law, the appellant may not be recognized as 
the veteran's surviving spouse for the purpose of entitlement 
to VA benefits.


ORDER

Entitlement to recognition of the appellant as the surviving 
spouse of the veteran for the purpose of entitlement to VA 
benefits is denied.






		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

